DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 24 November 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 24 Nov. 2021 (“Response”).  
Claims 10–29 are currently pending have been examined.
Claims 10–29 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
As per claim 10, Fischer (US 5,694,569 A) discloses a method, comprising:
receiving, by a service provider system comprising one or more hardware processors, transaction information associated with a first digital transaction (fig. 2; 5:50–65); [and]
updating, by the service provider system, a first aggregated hash value corresponding to a first set of digital transactions that were previously processed by a first transaction module included in the service provider system, the updating comprising executing a hashing function 
Osorio Herrero et al. (EP 2 477 137 A1) teaches comparing, by [a] service provider system, [an] updated first aggregated hash value to a second aggregated hash value generated via execution of [a] hashing function ([0050] “comparing the aggregated element hash value and the global hash value accumulator”; see also [0044]–[0049]). 
However, Fischer and Osorio Herrero, alone or in combination, do not teach that the “second aggregated hash value generated via execution of [a] hashing function” is “with respect to a second set of digital transactions processed by a second transaction module included in the service provider system,” and “based on the comparing, determining, by the service provider system, whether the second transaction module has processed the same transactions as the first transaction module,” as required by claim 10, and as interpreted among the surrounding claim language and within claim 10 as a whole. 
Therefore, claim 10 is allowable over the prior art of record. The other pending claims recite substantially similar limitations and are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685